         Case 1:20-cv-01240-JEB Document 34 Filed 01/21/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 WP COMPANY LLC d/b/a THE
 WASHINGTON POST, et al.,

        Plaintiffs,
               v.                                  Civil Action No. 20-1240 (JEB)
 U.S. SMALL BUSINESS
 ADMINISTRATION,

        Defendant.


                                         ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, the Court

ORDERS that:

      1. Plaintiffs’ Motion for Attorney Fees and Costs is GRANTED IN PART and DENIED

          IN PART; and;

      2. Plaintiffs are AWARDED fees and costs in the total amount of $122,347.02.



                                                        /s/ James E. Boasberg
                                                        JAMES E. BOASBERG
                                                        United States District Judge
Date: January 21, 2021




                                            1
